PER CURIAM.
This is an appeal from an order taxing fees and costs entered subsequent to final judgment in a third-party action on an indemnity claim, which final judgment was reversed in Frank J. Rooney, Inc. v. Leisure Resorts, Inc., 624 So.2d 779 (Fla. 4th DCA 1993). In light of reversal of the main appeal upon which this order was predicated, the order is reversed and the cause remanded for further proceedings consistent herewith.1
REVERSED and REMANDED.
ANSTEAD and WARNER, JJ., and MAGER, GERALD, Senior Judge, concur.

. This court has certified the main appeal to the Supreme Court of Florida. See opinion rendered this date.